Title: To James Madison from Josiah Meigs, 8 August 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        August 8th. 1815.
                    
                    The register of the land office at St. Stephens M. Territory states, that persons who purchased lands at public sales several years ago, and bid high prices for them, but paid only 1/20th part of the purchase money, cultivate the lands, and in some cases have rented them for considerable rents (thereby preventing those lands from being purchased by other persons) although the lands became forfeited to the U. States three months after the public sale, by reason of failure in paying the balance of the first instalment. The register wishes that the marshall may be directed to remove those intruders; whether this should be done, or the property found on the lands should be seized for rent or for damages you will be pleased to decide. I have the honor &c.
                